Citation Nr: 1518960	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  12-27 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), prior to January 8, 2014.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his daughter




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 1975.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that denied a TDIU.  It is also on appeal from a November 2010 rating decision that denied service connection for a right ankle disability.  During the pendency of the appeal, a July 2014 rating decision granted increased evaluations to the extent that the Veteran's combined evaluation for service connected disabilities is 100 percent, effective January 8, 2014.  

During a January 2015 hearing before the undersigned Veterans law Judge, the Veteran raised the issue of entitlement to service connection for myoclonus, secondary to service-connected disability.  Thus, this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to a TDIU, prior to January 8, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

During the January 2015 hearing before the undersigned Veterans Law Judge, the Veteran withdrew his appeal for service connection for a right ankle disability.  

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for service connection for a right ankle disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202 , 20.204(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202 , 20.204(b). 

During the January 2015 hearing before the undersigned, the Veteran stated that he wished to withdraw his appeal for service connection for a right ankle disability.  The Board finds that the Veteran's statement satisfies the requirements for withdrawing the appeal.  Thus, with respect to this claim, there are no remaining allegations of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.


ORDER

The appeal for service connection for a right ankle disability is dismissed.  


REMAND

A September 2012 statement of the case refers to the Veteran's VA Vocational Rehabilitation and Employment (Voc-Rehab) file.  During the January 2015 hearing, the Veteran also referred to the VA Voc-Rehab file and stated that it contained a March 2010 letter from his Voc-Rehab counselor that the Veteran was unemployable due to service-connected disability.  A review of the Veteran's claims file and eFolders reveals that they do not include the Veteran's VA Voc-Rehab file.  Thus, it appears that there exist records of relevant VA medical treatment that have not been associated with the record before the Board.  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Further, the Veteran testified during the January 2015 hearing that two non-VA independent board-certified neurologists had determined that his myoclonus was related to his service-connected cervical spine disease.  Two VA neurologists had suggested that his myoclonus might be stress and/or anxiety induced and a condition of his chronic service-connected medical condition.  

Thus, the proper adjudication of the Veteran's TDIU claim requires development on the claim of service connection for myoclonus that was REFERRED to the AOJ because the claims are inextricably intertwined.  A VA examination to determine whether his myoclonus is proximately due to, the result of or aggravated by an established service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Statutes and regulations require that VA assist a claimant by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

When readjudicating the claim of entitlement to an effective date for TDIU prior to January 8, 2014, the Board points out that the Veteran's combined service-connected evaluation was 80 percent, effective August 2008 and 90 percent effective June 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record a copy of the Veteran's complete VA Voc-Rehab file.  

All efforts to obtain these records should be documented.

2.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any myoclonus that may be present.  The claims file and copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current myoclonus was caused or aggravated by any of the Veteran's service-connected disabilities, to include but, not limited to, cervical disc disease and fusion and/or mood disorder (claimed as depression).  

The examiner is requested to provide a rationale for any opinion expressed.  

3.  Then, readjudicate the Veteran's claim, with consideration of the claim of service connection for myoclonus prior to determining the claim for earlier effective date for TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


